Citation Nr: 0103360	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1948 to May 1950 and from November 1950 to November 1951.  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied the veteran's claim 
for service connection for a left inguinal hernia.  

In August 1997, the Board remanded the case to the RO in 
order to afford the veteran a Travel Board hearing.  In July 
1998, the veteran canceled his scheduled hearing.  

In October 1998, the Board remanded the case to the RO for 
additional development.  In the remand, the Board directed 
the RO in part to issue the veteran a statement of the case 
on the issues of entitlement to service connection for a 
sinus condition and a left jaw injury.  That statement of the 
case was issued to the veteran in September 1999, but he did 
not file a timely substantive appeal as to those issues.  
Thus, they are not before the Board for appellate review.  


FINDING OF FACT

A left inguinal hernia was noted prior to the veteran's last 
period of active duty, and the left inguinal hernia increased 
in severity during such last period of service.


CONCLUSION OF LAW

A left inguinal hernia was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1948 to May 1950 and from November 1950 to November 1951.  
Service medical records show that he had no hernias on either 
a September 1948 enlistment physical examination or a May 
1950 discharge physical examination.  On an October 1950 
physical examination for re-enlistment purposes, the veteran 
had a left inguinal hernia, in canal.  He was found to be 
qualified for military service and given a physical profile 
(PULHES) that included P-3 (representing a condition of 
physique that would pose a moderate interference with 
functioning) on the basis of the hernia.  The veteran 
commenced his second period of active duty on November 18, 
1950.  On an October 1951 physical examination for discharge 
purposes, the veteran's abdomen was normal.  The examination 
report noted that the veteran underwent a left inguinal 
herniorrhaphy at Ft. Hood, Texas in 1950 and had no residuals 
and no disability (there was no reference to any scar from 
the herniorrhaphy).  There are no operative records 
pertaining to the herniorrhaphy.  A search for hospital 
records from the Surgeon General's Office or clinical reports 
on file at Ft. Hood dated from November to December 1950 
produced only morning reports which reflect that the veteran 
was admitted to Ft. Hood Army Hospital on November 27, 1950 
and released to active duty on December 12, 1950.  

Medical records from McKeesport Hospital dated in 1969 and 
1973 indicate the veteran underwent right inguinal 
herniorrhaphies.  

In April 1995, the RO received the veteran's claim for 
service connection for a left inguinal hernia.  He alleged 
that shortly after he was recalled to active duty in November 
1950 he was injured and sustained a left inguinal hernia and 
abdominal trauma (sometime between November 18, 1950 and 
December 20, 1950).  He related that in the course of 
instructing troops in the use of hand grenades one of his men 
pulled the pin and dropped the grenade.  He stated that he 
was forced to throw the man out of the pit and dive out after 
him but that he received some of the resulting blast.  He 
stated he sustained a hernia and abdominal trauma and was 
admitted to Ft. Hood Army Hospital where he underwent 
surgery.  He stated he was informed that other abdominal 
tissues had to have been weakened but that there was no way 
of knowing where and that if problems were to arise later 
they would have to be treated at that time.  The veteran 
reported that subsequently he underwent two herniorrhaphies 
at McKeesport Hospital and one at the VA.  He claimed that he 
currently had another abdominal hernia and protrusion.  

In a May 1995 letter, Richard Bondi, M.D., of McKeesport 
Surgical Associates, stated that he saw the veteran in July 
1993 for two problems, that is, a symptomatic umbilical 
hernia and a bulge noted in the left upper quadrant of the 
abdomen.  The doctor stated the veteran reported a history of 
a blast injury in the upper quadrant on the left side during 
the Korean War.  He stated the veteran told him he was 
notified at the time of the blast that there would be a 
weakness in that area of the abdomen in the future.  On 
examination, the veteran had a 4 cm. umbilical hernia which 
was reducible and a questionable mass in the left flank and 
right upper quadrant area.  Regarding the mass, a CT scan of 
the abdomen was performed, which was unremarkable.  The 
doctor stated there was no apparent abnormality noted in the 
left upper quadrant and no evidence of herniation.  The 
doctor could not state with any certainty whether the 
abnormality in the left upper quadrant was in fact a true 
anatomic abnormality and if so, whether it was related to the 
injury during the Korean War.  The doctor opined that the 
bulge in the area appeared to be a muscle weakness and stated 
that in fact it could be related to a previous injury, 
although he did not know how this could be documented.  

In a June 1995 decision, the RO denied service connection for 
a left inguinal hernia.

In his August 1995 substantive appeal, the veteran claimed 
that at the time of his recall to active duty he was informed 
he had an open ring and not a full blown hernia.  He asserted 
he was deemed fit for duty and put on a full number one 
profile.  He claimed the doctor told him his hernia could 
have been overlooked at the time of his physical examination 
for release from active duty 5 1/2 months earlier.  The veteran 
argued that the explosion described in his claim advanced his 
condition to a full blown hernia requiring immediate surgery 
and that such an incident should qualify as aggravation of a 
preexisting condition.  He further argued that weakened 
abdominal walls and the development of subsequent hernias 
were the results of the incident.  

At a January 1996 RO hearing before a hearing officer, the 
veteran's representative contended that as the result of 
physical exertion in service the veteran aggravated a left 
inguinal hernia.  The veteran testified that in the 5 1/2 month 
period between his two periods of active service he did not 
injure himself; that on his reenlistment examination the 
doctor detected a bulge which he called an "open ring," or 
weakness in the diaphragm area, which was not a full blown 
hernia; that despite the bulge he was not barred from 
entering service and was given a profile of P-1 (that is, a 
rating of normal for his physical condition) for full duty; 
that upon reentry he became an instructor in the use of hand 
grenades; that in the course of instruction a student dropped 
a grenade after pulling the pin and he (the veteran) caught 
part of the blast in his gut (he said "it felt like a mule 
kicked me") while trying to evacuate from the pit; that it 
was then discovered at the dispensary that his intestines had 
burst through the area of his abdominal weakness and he 
underwent a herniorrhaphy; that his doctor told him that as a 
result of the blast there were probably tissues weakened in 
other areas of his abdomen but there was no way of knowing at 
that time; that he returned to full duty six weeks after the 
operation with a "picket fence" physical profile (that is, 
PULHES reflecting 1, or normal, for his condition); that he 
has had three herniorrhaphies since active military service 
and he currently had another one with a protrusion of the 
abdomen where his muscles had weakened over time; that his 
subsequent hernias were the result of the blast during 
military service which weakened his tissues; and that his 
jobs after active service did not involve heavy lifting.

VA medical records dated from February 1996 through July 2000 
show diagnosis and treatment for a variety of ailments.  
There are no references to treatment or diagnosis of a hernia 
or residuals therefrom.  (The RO noted that it was unable to 
obtain VA records earlier than 1996.)  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the service medical records establish that the 
veteran did not have a hernia at the time of his separation 
from active service in May 1950.  However, as noted on an 
October 1950 re-enlistment examination, he had a left 
inguinal hernia prior to his re-entry into active service in 
November 1950.  Despite the noted hernia, the veteran was 
deemed qualified for military service, albeit with 
compromised physical functioning due to the hernia.  Later in 
November 1950, he was admitted to the hospital and discharged 
more than two weeks later in December 1950.  There are no 
available records of the hospitalization or any clinical 
records for the veteran's November 1950 to November 1951 
period of active service.  However, an October 1951 
separation physical examination report confirmed that the 
veteran underwent a left inguinal herniorrhaphy in service in 
1950.  Without any hospital records or clinical reports from 
the veteran's second period of active service, it is not 
possible to know the circumstances leading up to the hernia 
surgery (the veteran claims he had abdominal trauma from the 
blast of a grenade during training exercises) and the 
condition of the hernia following surgery.  The 1951 
separation examination did not reference any residuals from 
the herniorrhaphy, nor was there any indication of a scar 
which would have been a medical certainty from such a 
surgical procedure.  

The Board recognizes that the veteran had a left inguinal 
hernia pre-existing his last period of service but that he 
was nonetheless deemed qualified for military service.  A 
short while later he was admitted to the hospital for 
surgically repair of the hernia.  Despite the absence of any 
hospital or clinical records during service, there is 
reasonable doubt that the veteran's left inguinal hernia 
increased in severity during service as it required surgery 
and a hospital stay of more than two weeks.  Furthermore, 
despite the negative separation examination (as to any 
residuals or disability from the left inguinal 
herniorrhaphy), there is a reasonable doubt that at the very 
least there would have been a surgical scar related to the 
hernia surgery.  With consideration of the benefit-of-the-
doubt rule, the Board finds that the veteran's pre-service 
left inguinal hernia was aggravated during his active duty 
and that service connection is warranted.  38 U.S.C.A. 
§ 5107(b).






ORDER

Service connection for a left inguinal hernia is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

